DETAILED ACTION
Applicant’s response to the After Final filed on August 23, 2022 is acknowledged in response to the Office action mailed on May 26, 2022.
Claim Status

Claims 78-79, 81-88, 92-104, 107-111 are pending. 
Claims 82, 84-85, 87, 92-100, and 107-111 allowed.
EXAMINER'S AMENDMENT

An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment, of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Liujing Xing on 9/6/2022.
The application has been amended as follows:
In claim 82, line 1, after of claim DELETE “78” and INSERT -- 108-- . 
In claim 84, line 1, after of claim DELETE “83” and INSERT -- 108-- .
In claim 87, line 1, after of claim DELETE “86” and INSERT -- 108-- .
In claim 92, line 1, after of claim DELETE “78” and INSERT -- 108--.
In claim 94, line 1, after of claim DELETE “78” and INSERT -- 108--.
In claim 96, line 1, after of claim DELETE “78” and INSERT -- 108--.
In claim 97, line 1, after of claim DELETE “78, wherein the” and INSERT -- 108, wherein the composition has a --.
In claim 99, line 1, after of claim DELETE “78, wherein the” and INSERT -- 108, wherein the composition has a --.
In claim 107, lines 1-2, after claim 108, wherein DELETE “the pre-blend further” and INSERT -- said one or more excipients --.
In claim 108, line 4, after 9.7% w/w of TURSO INSERT -- , wherein the  sodium phenylbutyrate, TURSO, and one or more excipients are blended for about 10 minutes to about 30 minutes --.

DELETE claims 78-79, 81, 83, 86, 88, 101-104.
Withdrawn Rejections
The 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejections are withdrawn.
The 35 U.S.C. 103 rejections over claims 78-107 are withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach method of preparing a composition, the method comprising: (i) pre-blending sodium phenylbutyrate, taurursodiol (TURSO) and one or more excipients to form a pre-blend, wherein the pre-blend comprises about 29.2% w/w of sodium phenylbutyrate and about 9.7% w/w of TURSO, wherein the  sodium phenylbutyrate, TURSO, and one or more excipients are blended for about 10 minutes to about 30 minutes; (ii) roller compacting the pre-blend using a roller compactor while maintaining the temperature of the pre-blend at about 22 °C to about 32 °C using a cooling unit, to thereby form a compacted pre-blend, wherein the roller compactor comprises two rotating rolls having a compaction force of about 5 kN/cm to about 15 kN/cm, a gap width of about 1 mm to about 5 mm and a roll speed of about 4 rpm to about 12 rpm; and  (ii) granulating the compacted pre-blend using a granulation screen with a diameter of about 1.5 mm to form a composition having a measurable Carr’s index of about 12 or less.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA SOROUSH whose telephone number is (571)272-5008. The examiner can normally be reached Monday thru Friday; 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on (571)272-0629.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAYLA SOROUSH/Primary Examiner, Art Unit 1627